GOODE, J.
Appellant was prosecuted on an indictment for violating the Local Option Law charged to have been in force in Wayne county, by selling, on January 5, 1908, a pint of whisky to Mrs. C. Grandpierre, the same not being sold for wine or sacramental purposes, or, being pure alcohol, for medicinal or mechanical purposes. The trial resulted in defendant being found guilty and fined, from which conviction he took this appeal. No briefs have been filed, but we. have read the transcript and looked into the motion for new trial for an assignment of errors. One error assigned is the overruling of the motion to quash the indictment. The motion proceeded on the theory the Local Option Law was a special law and unconstitutional. This raises a constitutional question which was decided adversely to appellant and the cause will be transferred to the Supreme Court for decision for the reason stated in State v. Cowan, 146 Mo. App. 656 (case No. 11674). It is so ordered.
All concur.